  Case 1:19-cv-00222-ESC ECF No. 11 filed 06/20/19 PageID.36 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


STEVEN J. COLE,

          Plaintiff,                         Case No. 1:19−cv−222

    v.

CHRIS PREVETTE,

          Defendant.
                                        /

                                 CLERK'S NOTICE
The clerk's office has reviewed the following recent filing and notifies the filer
as follows:
TO: Mark E. Donnelly
RE: Joint Status Report (Rule 16) (ECF No. 9)
REASON FOR NOTICE: The document does not contain the required
manuscript signature of the pro se or unrepresented party.
RECOMMENDED ACTION: Local Civil Rule 5.7(e)(ii) requires that the
manuscript signature of an unrepresented party, in original or scanned form,
appear on the face of the document. A corrected document with the
manuscript signature of the pro se or unrepresented parties should be
electronically filed. Reference CORRECTED both in the heading of the
document as well as the docket text of the entry, if available.
For further assistance, please contact the ECF Help Desk at
ecfhelp@miwd.uscourts.gov, or by phone at (800) 290−2742 or (616)
456−2206.


                                        CLERK OF COURT

Dated: June 21, 2019              By:    /s/ M. Garcia
                                        Deputy Clerk
